Citation Nr: 1543177	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary to adjudicate the claim at issue.

The Veteran has asserted entitlement to hearing loss based on exposure to acoustic trauma in service.  In the rating decision on appeal, his claim for tinnitus based on noise exposure was granted; noise exposure is service is conceded.  What remains to be determined is (a) whether he has a hearing loss disability (for VA purposes) and (b) whether his hearing loss disability is related to his active service. 
 
The evidence currently of record consists of a March 2012 VA audiology examination, an April 2012 private audiology examination, and a July 2015 private nexus opinion (based on the April 2012 private audiology examination.)  On March 2012 VA examination, none of the relevant auditory thresholds measured greater than 25 decibels, and speech recognition scores (using the Maryland CNC Test) were 96 percent, bilaterally; no hearing loss disability (for VA purposes) was found.

On April 2012 private examination (i.e., one month later), the relevant auditory thresholds measured from 65 to 85 decibels in the left ear and 70 to 90 decibels in the right ear, and speech recognition scores (test not specified) were 84 percent in the left ear and 92 percent in the right ear.  In the July 2015 private nexus opinion, the private physician diagnosed the Veteran with moderate to severe bilateral sensorineural hearing loss.  (The Board notes that the private physician did not indicate whether he used the Maryland CNC speech recognition test; the private examination is, therefore, not adequate for VA rating purposes.)

A threshold requirement in any claim of service connection is competent evidence (a medical diagnosis) of a current disability.  In this matter, the discrepancy between the VA examination and the private examination (conducted only one month later) calls into question the accuracy of the findings of record.  Consequently, remand is required for a new examination to assess the Veteran's alleged hearing loss and attempt to reconcile the disparate findings noted above.

In addition, in the July 2015 private nexus opinion, the private physician referred to the Veteran as his patient, which suggests that there may be additional private treatment records pertinent to the matter on appeal.  On remand, updated treatment records for the alleged hearing loss disability must be obtained for the record (if available.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his hearing loss disability and provide authorizations for VA to obtain records of any such private treatment.  Secure for the record copies of complete clinical records of the identified treatment.  The Veteran should be notified if any records he identified are not received.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  An audiogram must be performed and pure tone thresholds and speech recognition scores must be reported.  After reviewing the claims file (to include all service medical records and private treatment records/nexus opinions) and examining the Veteran, the examiner should respond to the following:

(a) Does the Veteran have a hearing loss disability (for VA purposes) of either ear? 

(b) If so, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to (caused or aggravated by) the Veteran's active duty service, to include exposure to noise trauma therein (which has been conceded), or his service-connected tinnitus?  (The examiner must note that the fact that the service treatment records do not document hearing loss for VA purposes is not fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.)

(c) If not (or if hearing loss is found but is less severe than noted on April 2015 private examination), please address/attempt to reconcile the discrepancy in clinical findings, to include comment upon the likely validity of each audiometric report, explaining any reasons why some results may be considered more or less reflective of the Veteran's hearing acuity for VA rating purposes than others.

The examiner must provide an explanation of rationale for all opinions provided.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




